Fourth Court of Appeals
                                       San Antonio, Texas
                                             JUDGMENT
                                           No. 04-13-00607-CR

                                    Christopher Gonzales GOMEZ,
                                              Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                    From the County Court at Law No. 14, Bexar County, Texas
                                     Trial Court No. 362433
                            Honorable Bill C. White, Judge Presiding 1

        BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED June 11, 2014.


                                                       _____________________________
                                                       Luz Elena D. Chapa, Justice




1
 The Honorable Bill C. White, presiding judge of County Court at Law No. 14, Bexar County, Texas, presided over
Gomez’s plea of nolo contendere and imposed punishment. The Honorable Timothy Johnson, sitting by assignment,
heard and denied Gomez’s motion to suppress.